Citation Nr: 0917773	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar myositis and 
radiculopathy, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Board denied 
the appeal in a decision issued in October 2006.

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims.  In December 2007, the 
Secretary of Veterans Affairs and the Veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision 
and remand the case for further action.  The case has now 
been returned to the Board for further action pursuant to the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was noted that when the Veteran had 
been examined by VA in April 2005, he had reported that he 
was on Social Security disability "since seven to eight 
years ago."  It was further stated that a remand was 
required for VA to seek those records because there was no 
evidence that VA had attempted to procure the records from 
the Veteran's Social Security file.  

The Board notes that some of the requested records have 
already been submitted by the Veteran, and the RO did in fact 
previously request such records from the Social Security 
Administration.  In May 2002, the Veteran submitted what he 
described as a Social Security diagnosis dated in April 19, 
2002, from Dr. Jacob Ramos.  That document consisted of a 
psychiatric examination report which is not relevant to the 
current appeal.  Associated with that report is a copy of a 
single page of a letter from the Social Security 
Administration.  A Decision Review Officer development sheet 
dated in June 2004 indicates that Social Security records 
were to be requested.  Although the initial request is not of 
record, the claims file includes a copy of a follow-up 
request made by the RO in October 2004.  In a response dated 
in October 2004, the Social Security Administration reported 
that they could not send the medical records which had been 
requested.  It was further reported that after an exhaustive 
and comprehensive search, they were not able to locate the 
folder.  Additionally, in a handwritten note on the form, it 
was stated that the was "no medical information in file."  
In the supplemental statement of the case issued in January 
2005, the RO informed the Veteran that "Records from Social 
Security Administration were requested and a negative reply 
was received; they informed that there is no medical evidence 
in file."  In light of the foregoing, the Board finds that 
the RO has already satisfied the duty to assist with respect 
to attempting to obtain records from the Social Security 
Administration, and that further attempts would be futile.

The Joint Motion also noted that in a September 2003 letter 
the RO requested medical records from the Edificio Medico 
Professional in Mayaguez, Puerto Rico, but the statement of 
the case dated in February 2004 indicates that there had been 
no reply as of that date.  It was further stated in the Joint 
Motion that there was no indication in the record that VA 
made an additional attempt to procure these records or 
notified the appellant that VA was unable to procure them.  
The Joint Motion concluded that on remand the Board should 
determine whether VA had received the requested records from 
Edificio Medico Professional, and if not, whether VA had made 
a follow up request.

After reviewing the claims file, the Board notes that on the 
authorization form dated in August 2003, the Veteran reported 
that he had received treatment on an unspecified date at the 
Edif. Medico Professional, 1065 Ave Los Carozones, Office 
212, Mayaguez PR 00680.  The RO wrote to that address in 
September 2003 and requested copies of the Veteran's medical 
records.  As of the date of the Statement of the case issued 
in February 2004, the RO had not received a reply.  
Subsequently, however, in October 2004, the RO received 
copies of records bearing the heading Dr. Michael Babilonia 
Roman, Av. Los Corazones, Edif Medico Professional, 1065, 
Ofic. 212, Mayaguez, Puerto Rico.  In light of the foregoing, 
the Board concludes that the additional evidence sought in 
the Joint Motion is already of record.

Nevertheless, the Board finds that a remand is required for 
additional action.  The previous Board's decision was issued 
in October 2006.  Since then, the Court has issued additional 
guidance with respect to the content requirements applicable 
to notification letters in cases involving claims for 
increased ratings. The Board also notes that additional 
notification is required to the Veteran pursuant to the 
Veterans Claims Assistance Act.  In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a Veteran who is 
seeking a higher rating.  With respect to increased rating 
claims, the Court found that, at a minimum, a 38 U.S.C. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The Board finds that Veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  A remand is required to 
correct this deficiency.  

The Board also notes that in a letter dated in April 2009, 
the Veteran's attorney stated that the Veteran had reported 
that he had continued to receive treatment through the San 
Juan VA Medical Center, and that records of said treatment 
should be obtained and considered.  The most recent treatment 
records which are contained in the claims file are dated in 
March 2007.  A remand is required to obtain the records from 
the two-year period since that time.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for an 
increased rating for his lumbar myositis 
and radiculopathy.  The notice letter 
must explain that evidence is required to 
demonstrate the worsening of the service-
connected condition and the effect of 
that worsening on the claimant's 
occupational and daily life, and the 
letter should provide the specific 
criteria necessary to be awarded the 
higher disability rating for the 
condition (such as a specific measurement 
or test result).  The Veteran should then 
be afforded an appropriate period of time 
to respond.  

2.  The RO should attempt to obtain any 
additional evidence identified by the 
Veteran.  The RO should also obtain all 
treatment records dated since March 2007 
from the VA medical Center in San Juan.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




